FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 22, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                      No. 08-2199
          v.                                                (D. NM)
 RUBEN PACHECO-SOTO,                          (D.C. No. 2:08-CR-00746-MCA-1)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and O’BRIEN, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

Therefore, this case is ordered submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Ruben Pacheco-Soto pled guilty in the United States District Court for the

District of New Mexico to one count of reentry of a removed alien. 1 See 8 U.S.C.

§§ 1326(a)(1) & (2), (b)(2). The district court sentenced him to 60 months

imprisonment, which was below the advisory guideline range of 77 to 96 months.

Finding no meritorious issues for appeal, his appointed counsel submitted an

Anders brief and a motion for leave to withdraw. See Anders v. California, 386

U.S. 738 (1967). Because we agree with counsel that there are no meritorious

issues for appeal, we grant the motion to withdraw and dismiss the appeal.

      A careful review of the record reveals Pacheco-Soto was given notice of his

right to respond to counsel’s Anders brief on two occasions. He did not do so.

Nonetheless, we review the voluntariness of a plea de novo. United States v.

Asch, 207 F.3d 1238, 1242 (10th Cir. 2000). An English language deficiency is

not at issue because Pacheco-Soto was supplied an official interpreter at the plea

hearing. During a thorough colloquy, he explicitly stated he understood the

nature of the charges against him and the consequences of his guilty plea, which

the court found was knowing and voluntary. Prior to the sentencing hearing, an

official interpreter read the entire presentence report to Pacheco-Soto. He raised

no objection to the presentence report which properly calculated his advisory




      1
        Pacheco-Soto did not enter into a plea agreement and, therefore, did not
waive his right to appeal his sentence.

                                        -2-
guideline range. Ultimately, Pacheco-Soto was sentenced to a term of

imprisonment 17 months below the guideline range.

      We conclude that Pacheco-Soto’s guilty plea was knowing and voluntary

and his sentence was reasonable. We GRANT counsel’s motion to withdraw and

DISMISS the appeal.

                                     ENTERED FOR THE COURT


                                     Terrence O’Brien
                                     Circuit Judge




                                       -3-